Case 2:20-cv-10084-KM-JBC Document 13-5 Filed 10/05/20 Page 1 of 4 PageID: 307




                               EXHIBIT C
Case 2:20-cv-10084-KM-JBC Document 13-5 Filed 10/05/20 Page 2 of 4 PageID: 308
Case 2:20-cv-10084-KM-JBC Document 13-5 Filed 10/05/20 Page 3 of 4 PageID: 309




                  30
Case 2:20-cv-10084-KM-JBC Document 13-5 Filed 10/05/20 Page 4 of 4 PageID: 310


     Transactions of the International Union of Operating Engineers Pension Fund
           of Eastern Pennsylvania and Delaware in Airbus SE ("EADSY")

      Date                Quantity           Transaction Type            Unit Price
    1/9/2019               7340                PURCHASE                    25.88
   1/10/2019               8610                PURCHASE                    25.62
   1/25/2019               5900                PURCHASE                    27.57
   1/31/2019               8660                PURCHASE                    28.66
    2/1/2019               5820                PURCHASE                    29.05
    4/9/2019                720                PURCHASE                    33.39
   4/18/2019               1620                PURCHASE                    33.78
   4/23/2019               1490                PURCHASE                    34.15
   6/17/2019               5020                   SALE                     35.03
   6/11/2020               6290                   SALE                     21.68
